 IIIn the Matter of TOOLSERVICECOMPANYandLOCAL 771, INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, (UAW-CIO)Case No. 7-R-1655.-Decided April 29, 1944Mr. Pierce E. WrightandMr. Ward Bathy,of Detroit, Mich., forthe Company.Mr. Robert Lightbody,of Detroit, Mich., for the Union.Mr. William Strong,ofcounselto the Board.DECISIONANDDIRECTION OF.ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 771, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-affecting commerce had arisen concerning the representation of em-ployees of Tool Service Company, Detroit, Michigan, herein called theCompany, the National Labor Relations Board provided for an.appropriate hearing upon due notice before Harold A. Cranefield, TrialExaminer. Said hearing was held at Detroit, Michigan, on March 30,The Company'and the Union appeared and participated.Allparties were afforded full',-opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.--Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is engaged at Detroit, Michigan, in themanufactureand servicing of tools and in the jobbing, of such tools produced byothers.All of the raw materials used by the Company, valued at56 N. L.R. B., No. 26.130 TOOL SERVICE COMPANY131about $18,000 annually, come from sources outside the State of Michi-gan. ° About 70' percent of the tools which the Company handles asjobber, is received from sources outside that State.At least 85 percentof the customers for whom the Company services tools are engaged inthe manufacture of, war materials.This servicing produces between70 ahd 75 percent of the Company's revenue._The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 771, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION,CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union. as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing; indicates that the Union represents' a substantial number of 'em-ployees in the unit hereinafter found appropriate.".We find that a question affecting commerce has arisen concerning therepresentation of employees of the'Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, butexcludingall clericaland confidential employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise'effectchanges ih the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF "REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret,ballot among the em-IThe Field Examiner reported that the Union submitted 33 authorization cards, 28 ofwhich bore the names of persons appearing on the Company's pay roll of December 7, 1943,which contained the names of 56 employees in the appropriate unit. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD,ployees in the appropriate unit who were employed during the pay-,rol[period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National. Labor-Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining'with Tool Service Company, Detroit, Michigan, an election by secret ballot shall be conductedas'early as possible; but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board,-and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations; among the employees induring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United.States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Local 771, InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining.